Citation Nr: 1342453	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right knee condition, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969, including service in Vietnam.  The Veteran is in receipt of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his current right knee condition is the result of his service-connected right ankle disability.  Specifically, he contends that he slipped on a ladder at work in 1990, injuring his right knee, and that the slip occurred because of the instability of his service-connected right ankle.  The record reflects that the Veteran filed a Workers' Compensation claim with respect to this work injury.  Unfortunately, these potentially relevant records have not been associated with the claims file.  Remand is required to attempt to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the records (including the underlying medical records) related to the Veteran's Workers' Compensation claim filed with respect to a work injury incurred in 1990.  If the records cannot be obtained, this must be documented in the claims file and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After conducting any additional development required (including obtaining a new VA examination and opinion if relevant Workers' Compensation claim records are associated with the claims file), readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


